Citation Nr: 9925570	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  86-09 942	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to restoration of a 100 percent disability 
rating for the veteran's service-connected paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to June 
1972.  The veteran died in February 1997.  The appellant is 
the veteran's widow.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from an 
August 1984 rating decision by the Department of Veterans 
Affairs (hereinafter VA) regional office in St. Petersburg, 
Florida (hereinafter RO).  

In the August 1984 rating decision, the RO reduced a 100 
percent rating which was in effect for paranoid schizophrenia 
to 70 percent, effective December 1, 1984.  In an August 1985 
rating action, the RO denied service connection for a heart 
disorder on a secondary basis.  In March 1987, the Board 
entered a decision denying the veteran's claims of 
entitlement to service connection for a heart disorder on 
direct and secondary bases and restoration of a 100 percent 
disability rating for his service-connected paranoid 
schizophrenia.  In April 1998, the appellant's representative 
filed a motion for reconsideration of the March 1987 Board 
decision.  Pursuant to 38 U.S.C.A. § 7103(a) (West 1991 & 
Supp. 1998), the Acting Chairman ordered reconsideration of 
the decision and the case is now before an expanded panel of 
the Board.  The Reconsideration Panel will review the claim 
as though the decision being reconsidered had never been 
made.  

In August 1988, the Board entered a decision denying the 
claim of entitlement to a total rating for compensation 
purposes based upon individual unemployability.  In April 
1999, the Vice Chairman ordered reconsideration of the August 
1988 Board decision which is addressed in a separate Board 
decision.  38 U.S.C.A. § 7103(b) (West 1991& Supp. 1998). 

The issue of entitlement to service connection for a heart 
disorder is addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  In August 1984, the RO reduced the veteran's evaluation 
for a service-connected schizophrenia, paranoid type, with 
headaches, from 100 percent to 70 percent, effective December 
1, 1984.

2.  The veteran's service connected schizophrenia, paranoid 
type, with headaches, was productive of total social and 
industrial inadaptability.  


CONCLUSION OF LAW

The criteria for restoration of a 100 percent disability 
rating for service-connected schizophrenia, paranoid type, 
with headaches, have been met.  38 U.S.C.A. § 1155 (West 
1991)(previously 38 U.S.C. § 355); 38 C.F.R. §§ 3.343, 4.132, 
Diagnostic Code 9205 (in effect prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in April 1972, the 
veteran underwent a psychiatric evaluation for anxiety.  The 
diagnosis was character and behavior, inadequate personality. 

A VA hospital record in October 1976, notes that the 
psychological examination found symptoms of a thought 
disorder and confusion.  It was suspected that the veteran 
had a psychiatric disorder, schizophrenic type.  A VA 
psychiatric examination conducted November 1976, found no 
pressured speech, no ideas of reference, and no 
hallucinations or systematized delusions.  Specific homicidal 
and suicidal ideations were denied.  The veteran was oriented 
in all spheres and memory was adequate.  His fund of general 
information and concentration were acceptable.  Abstract 
thinking, judgment for test situations, and insight were all 
considered within acceptable limits.  The examiner deferred a 
diagnosis and recommended that the veteran be hospitalized 
for examination and observation.  In a January 1977 rating 
action, the RO granted service connection for a conversion 
reaction with headaches, and assigned a 30 percent rating. 

The veteran was hospitalized at a VA medical facility from 
August 1977 to October 1977 for preoccupation with violent 
thoughts and acts of hurting others, and his own death.  His 
impulse control was brittle and he showed considerable 
dependency and intense anger when his needs were not 
immediately met.  His frustration tolerance was poor, with 
considerable demanding behavior.  The veteran was confused 
and his memory was impaired.  The diagnosis was schizophrenic 
reaction, latent type, paranoid features.  It was noted that 
the veteran was totally disabled.  In a November 1977 rating 
action, the RO assigned a 70 percent rating for 
schizophrenia, latent type, with paranoid features and 
headaches.  The RO also granted a total rating for 
compensation purposes based on individual unemployability, 
effective from February 1, 1978.

The veteran was hospitalized in April 1978 for schizophrenic 
reaction, paranoid type.  A VA psychiatric examination was 
conducted in January 1981.  At that time it was reported that 
the veteran last worked as a construction laborer in 1974.  
He was separated from his wife and children.  He stated that 
he had a third grade education and had trouble reading and 
writing.  He complained that everyone was against him.  He 
felt skeptical.  He stated that he got upset very easily and 
sometimes became confused.  

The examination showed that production was not especially 
free flowing.  The veteran admitted to auditory 
hallucinations.  The veteran was fully oriented.  His memory 
was fairly good and retention, attention, and immediate 
recall showed no definite or marked defects.  There was no 
definite or marked affective disorder, although some 
flattening of affect was observed.  Emotional flattening was 
reported.  There was no emotional instability.  The 
assessment was paranoid schizophrenia of longstanding.  The 
prognosis for having continuous industrial adaptability was 
poor.  

The veteran's case was reviewed by the rating board in 
February 1981 pursuant to DVB Circular 21-80-7 (September 9, 
1980).  This circular provided that a 100 percent schedular 
evaluation would be assigned if unemployability was directly 
attributable to a service connected psychiatric condition, as 
unemployability is the criterion for the total evaluation.  
At that time it was stated that although the veteran was not 
shown to be 100 percent disabled due solely to his service 
connected schizophrenia, the rating board conceded the 100 
percent rating pursuant to the above stated circular.  The RO 
increased the 70 percent rating in effect for schizophrenia, 
paranoid type, with headaches to 100 percent, effective 
October 3, 1980.  Individual unemployability benefits were 
terminated effective October 2, 1980.  A routine future 
examination was scheduled in two years.  

A VA psychiatric examination was conducted in May 1983.  At 
that time the veteran reported that he kept hearing voices 
the last few months.  He felt that everyone was trying to do 
something against him.  He stated that he became upset very 
easily.  He had not worked in ten years.  The examination 
showed that the veteran was apparently delusional and was 
having auditory hallucinations, suspiciousness, delusions, 
and auditory hallucinations.  The veteran was oriented to 
time, place and person.  His memory was fairly good, and 
retention, attention, and immediate recall showed no definite 
or marked defects.  Slight flattening of affect was noted, 
and his mood was slightly depressed.  Emotional flattening 
was reported.  There was no emotional instability.  The 
assessment was paranoid schizophrenia of longstanding.  The 
prognosis for having continuous industrial adaptability was 
poor.  The diagnosis was schizophrenic reaction, paranoid 
type.  It was recommended that he continue treatment at a VA 
mental health clinic.

In June 1983, the RO confirmed the 100 percent schedular 
evaluation in effect for the schizophrenia, paranoid type, 
with headaches.  

A VA psychiatric examination was conducted in June 1984.  The 
occupational history revealed that veteran last worked as an 
automobile mechanic 12 years ago.  He reported that he had 
been married for two years and had three stepchildren, all 
adults.  He had been divorced in 1981.  He indicated that he 
had completed the third grade and that he was able to read 
and write only fairly well.  He stated that he had been going 
to school for three and one half months under the GI Bill.  
He was taking reading writing and arithmetic.  He reported 
that he was not sick but had a slight headache.  He stated 
that as long as he didn't work and nobody pushed or rushed 
him, he was fine.  If he got pushed he became upset and angry 
and had bad headaches.  He was then unable to get along with 
anyone and became suspicious.  He reported that he was unable 
to cope with crowds and felt everyone was watching him.  

The examination showed that the veteran was in contact with 
his surroundings, with no definite evidence of being actively 
hallucinating.  The veteran was noted as definitely 
delusional and was suspicious of others in crowds.  He was 
fully oriented as to time, place and person.  His memory was 
fairly good, and retention, attention, and immediate recall 
showed no definite or marked defects.  There were no definite 
mood swings throughout the interview.  It was noted that the 
veteran was mildly depressed.  There was no definite or 
marked affective disorder observed, with some evidence of 
slight emotional flatness present.  The prognosis for having 
continuous industrial adaptability was poor.  The diagnosis 
was schizophrenic reaction, paranoid type.

In a rating decision dated in August 1984, the RO reduced the 
veteran's service-connected schizophrenia, paranoid type, 
with headaches, rating from 100 percent to 70 percent 
effective December 1, 1984.  Received in October 1984 was the 
notice of disagreement submitted by the veteran.  At that 
time he stated that he was going to school in order to read 
and write.  He stated that he was receiving treatment at a VA 
mental health clinic.

A VA psychiatric examination was conducted in August 1985.  
At that time, the veteran reported hearing voices.  He stated 
that he experienced headaches.  He was taking medication.  He 
reported that he was divorced.  He stated that he dreamed 
about Vietnam.  The examination showed that the veteran was 
alert, and answered questions directly.  His thought 
production was spontaneous, with speech relevant and 
coherent.  It was noted that the veteran got depressed 
easily.  He stated that he did not allow himself to get so 
depressed as to consider suicide.  He stated he heard voices 
telling him "such things as 'Go jump off the bridge.'"  He 
spoke of being tired and aggravated.  

The veteran further reported auditory hallucinations and 
being tired.  He spoke of hostility, noting that people 
watched him and that he would retaliate if pushed.  He was 
oriented in all spheres, and memory was adequate for recent 
and remote events.  Comprehension was good, as was 
concentration.  Abstract thinking and judgment was good.  
Insight was acceptable.  It was noted that the veteran was 
unemployed and the examiner opined that he had reached a 
plateau in his psychiatric disorder.  His prognosis was 
guarded.  The diagnosis was schizophrenic reaction.

In September 1985, the appellant submitted a statement 
reporting the veteran's symptomatology due to his psychiatric 
disorder, to include distrust, rage, sleep impairment, 
confusion, irritability, auditory hallucinations, paranoia, 
nightmares, suicidal ideations, and depression.  

From 1985 until his death, the veteran received intermittent 
treatment at VA facilities for various disorders, including 
his psychiatric illness.  The veteran was admitted into a VA 
hospital in October 1985, with complaints of nerves and the 
fear of having a heart attack.  He reported having flashbacks 
and hallucinations.  He was afraid of hurting himself or 
others.  The discharge diagnoses included post-traumatic 
stress disorder and an adjustment disorder.  

A VA outpatient treatment record dated in November 1985, 
revealed that the veteran complained of hallucinations, 
noting that the voice he heard was that of his sergeant in 
Vietnam.  The examiner noted that due to his cardiac surgery 
and "psychological problems," the veteran was probably 
permanently disabled.  The veteran was hospitalized at a VA 
facility in April 1986.  At that time, the veteran complained 
of depression and fear he would lose control and hurt 
someone.  

The mental status examination showed that the veteran heard 
voices.  He had problems sleeping.  The veteran reported that 
he had no interest in activities.  It was noted that the 
veteran was oriented, and abstracted satisfactorily.  The 
veteran was dependent and had very low self-esteem.  He had 
only partial insight.  He was discharged in May 1986 with 
final diagnoses to include major depression, in partial 
remission and latent problems from post-traumatic stress 
disorder.  It was reported that the veteran was totally 
disabled for gainful employment due to his cardiac status and 
mental status, which was characterized by anxiety attacks and 
verbally aggressive episodes.  

A VA psychiatric examination was conducted in September 1987.  
The examination showed that the veteran was afraid of losing 
control.  He had guilt feelings about Vietnam.  He reported 
periods of depression.  He still heard voices and expressed 
paranoid thinking.  He was oriented in all spheres.  His 
memory was generally adequate.  His speech was relevant and 
coherent.  The diagnosis was paranoid schizophrenia. 

Subsequently, the veteran continued to receive treatment at a 
VA medical facility, including periods of hospitalization, 
for his psychiatric illness.  He was hospitalized in May 1989 
for post-traumatic stress disorder (hereinafter PTSD) 
symptoms, to include severe and persistent nightmares and 
hearing voices.  He was discharged in June 1989 with final 
diagnoses to include schizophrenic reaction, paranoid type 
and PTSD.  In an August 1989 rating action, the RO increased 
the 70 percent in effect for schizophrenic reaction, paranoid 
type with headaches to 100 percent, effective from May 25, 
1989.  The veteran died in February 1997 due to congestive 
heart failure.

Analysis

The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107 (West 1991)(previously 38 U.S.C.A. 
§ 3007).  The veteran's assertion that his service-connected 
disability has not improved raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The VA 
has completed its duty to assist the appellant in the 
development of her claim and all relevant facts have been 
properly developed.  38 U.S.C.A. § 5107(a).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1998).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155 
(previously 38 U.S.C.A. § 355).  In considering the severity 
of a disability it is essential to trace the medical history 
of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet.App. 282 (1991). 

The RO has assigned a 70 percent rating for schizophrenia, 
paranoid type, in accordance with the criteria set forth in 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code 9205.  Diagnostic Code 9205 provides for the 
evaluation of schizophrenia.  A 100 percent schedular rating 
is assigned where there are active psychotic manifestations 
of such extent, severity, depth, persistence or bizarreness 
as to produce complete social and industrial inadaptability.  
A 70 percent rating contemplated lesser symptomatology such 
as to produce severe impairment of social and industrial 
adaptability. 

New rating criteria for psychiatric disabilities were 
promulgated and have been in effect since November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this situation, only the old rating criteria 
is applicable. 

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition. Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months). 
38 C.F.R. § 3.343(a) (1998).

As noted above, the RO granted a 100 percent disability 
evaluation for paranoid schizophrenia, effective October 3, 
1980.  Thereafter, in August 1984, the RO reduced the 100 
percent rating in effect for service connected schizophrenia, 
paranoid type, with headaches, to 70 percent based in part on 
the June 1984 VA examination report, effective December 1, 
1984.  

In this regard, during the June 1984 examination, it was the 
veteran, who was diagnosed with paranoid schizophrenia, who 
stated he was not sick except for headaches.  However, it is 
clear from the findings that he would have had great 
difficulty functioning in an employment environment.  He was 
still experiencing paranoia as indicated by his statements.  
He further indicated that if he got pushed he became upset 
and angry and had bad headaches.  

The examination report indicates that there was no definite 
evidence of active hallucinations.  However, the record shows 
that active auditory hallucinations were reported during VA 
examinations in January 1981, May 1983, August 1985 and 
thereafter.  Furthermore, June 1984 examination showed that 
the veteran remained delusional and suspicious.  

The June 1984 examination revealed that the veteran had 
returned to school.  However, as the veteran indicated in the 
notice of disagreement, he was trying to learn how to read 
and write.  In view of the serious nature of the veteran's 
illness, the Board finds that this schooling would have had 
minimal impact on his ability to return to the work force.  
Additionally, the VA examiner stated that the prognosis for 
having continuous industrial adaptability was poor.  This is 
essentially the same conclusion reached by the VA examiners 
in January 1981 and May 1983.  

The August 1985 VA examination showed that the veteran 
continued to experience auditory hallucinations.  
Additionally he spoke of hostility, noting that people 
watched him and that he would retaliate if pushed.  
Furthermore, the examination showed that for the first time 
he was now experiencing problems regarding his service in 
Vietnam, which were manifested by dreams about Vietnam.  The 
veteran further reported that he became depressed easily.  
All examinations conducted showed that the diagnosis remained 
schizophrenia, paranoid type. 

After reviewing the evidence, the Board finds that there had 
been no material improvement in the veteran's psychiatric 
illness since February 1981, when the 100 percent rating was 
assigned.  Therefore, it is the Boards judgment that the 
schizophrenia, paranoid type, was productive of total social 
and industrial inadaptability.  Accordingly, restoration of a 
100 percent rating for the schizophrenia, paranoid type with 
headaches, is warranted.


ORDER

The claim of entitlement to service connection for a heart 
disorder is denied.  A 100 percent rating for schizophrenia, 
paranoid type, with headaches, is restored.


REMAND

The veteran's service medical records shiow that the entrance 
examination is not on file.  The records reveal that blood 
pressure readings recorded in October 1969 were 130/90 and 
130/90.  The was evaluated in January 1970 for complaints of 
loss of breath, with dizzy spells.  His blood pressure was 
138/90.  The veteran also reported a sharp left sternal pain 
not related to exercise.  It was worse with movement.  This 
pain would bring on shortness of breath, nervousness, and 
dizziness.  The impression was costochondritis.  The next 
day, the veteran stated that his heart fluttered all night, 
which made him nervous and he could not sleep.  He noted that 
his heart was beating fast in the morning.  On examination, 
regular rhythm, with no murmur, was reported.  The impression 
was anxiousness.  A chest x-ray was negative for any 
abnormalities.  These elevate blood pressures were 
interspersed with blood pressure readings which were within 
the range of normal.  The veteran was evaluated at the 
dispensary in March 1972 for several complaints including his 
heart beating fast for the previous 2 to 3 weeks.  An 
examination was within normal limits.  The impressions 
included many functional complaints.  At the time of the May 
1972 discharge examination, the veteran gave a history of 
shortness of breath on exercise and occasional chest pain or 
pressure.  The examination showed a blood pressure reading of 
130/84.  The heart and vascular system were clinically 
evaluated as normal.  A chest x-ray was negative. 

The veteran was hospitalized at a VA facility in October 1972 
for headaches.  His blood pressure was 134/96.  A VA 
examination conducted in November 1976 showed a blood 
pressure reading of 128/84.  An April 1977 VA orthopedic 
examination showed a blood pressure of 140/90.  A VA 
psychiatric examination was conducted in July 1977.  At that 
time his blood pressure was 120/88.  The veteran was 
hospitalized at a VA medical facility in August 1977 for 
psychiatric problems.  On admission his blood pressures were 
150/96 and 150/86. VA outpatient treatment records, dated in 
June and July 1983 show blood pressure readings of 130/96 and 
140/90.  VA outpatient treatment records in November 1983 
revealed that the veteran complained of sharp pains in the 
left upper chest.  An examination showed that his chest was 
clear and no abnormalities of the heart were found.  His 
blood pressure was 128/88.  An electrocardiogram showed an 
old myocardial infarction.  Arteriosclerotic heart disease 
was to be considered.  An April 1985 VA hospital summary 
reflects that the veteran had been hospitalized at a VA 
facility in January 1985 for a myocardial infarction. He 
underwent a two-vessel coronary bypass surgery in March 1985.  
These records are not on file.  He died of congestive heart 
failure in February 1997. 

In view of these facts, the case is remanded to the RO for 
the following actions:

1.  The RO should inform the appellant 
that she has the opportunity to submit 
any additional evidence and arguments in 
support of her claim.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should request the National 
Personnel Records Center to conduct a 
search for any additional service medical 
records, particularly the service 
entrance examination report.  The RO 
should also consider special follow-up by 
its military records specialist and/or 
referral of the case to the Adjudication 
Officer or designee for a formal finding 
on the unavailability of the service 
medical records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29.

3.  The RO should request the VA medical 
facility in Bay Pines, Florida to furnish 
copies of any medical records covering a 
period of treatment from May 16, 1978 to 
March 1983, and the January 1985 
hospitalization summary and the VA 
medical facility in Tampa, Florida to 
furnish copies of the summaries regarding 
the veteran's hospitalization in February 
and March 1985.

4.  Thereafter, the RO should request 
that a VA cardiologist review the claims 
file and this Remand and provide an 
opinion as to whether it is as likely as 
not that the veteran's heart disease was 
related to service.  If no, whether it is 
as likely as not that the veteran's heart 
disease was related to or aggravated by 
his psychiatric illness? Allen v. Brown, 
7 Vet. App. 439 (1995).  A complete 
rational for any opinion expressed should 
be included in the report.

Thereafter, the RO should readjudicate this issue on appeal.  
If it remains denied, the RO should provide the appellant and 
her representative a supplemental statement of the case and 
provide an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration.
The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) has stated that compliance by the 
RO is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the regional offices to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 


			
	H. N. SCHWARTZ	M. W. GREENSTREET


		
ROBERT P. REGAN


			
	JEFF MARTIN	MARY GALLAGHER


		
	LAWRENCE M. SULLIVAN

 



